Per Curiam.
Upon examining the petition, supplemented by the affidavit of the attorney at law and expert accountant, we think a proper case was made out for the granting of the order for an inspection of the plaintiff’s books. The objection that the petition is in part based upon information and belief is not fatal, for the reason that the essential averments are stated positively, and receive support from the accountant, who, in the examination already made in action No. 1, states the condition of the account of Giulia Brandéis with the bank, and the necessity for requiring, in order that the defendant .might obtain the information requisite for his defense, a further *818examination than that accorded by the former order of discovery, which limited the period over which the examination should extend. We think, therefore, that the order appealed from should be reversed, with $10 costs and disbursements, and upon the settlement of the order counsel will be afforded an opportunity of presenting their views as to the extent of the examination.